ORDER

PER CURIAM.
Jerry L. Froelker (“Appellant”) was charged with producing a controlled substance under Section 195.2111 and possession of a controlled substance under Section 195.202. Appellant was found guilty of possession of a controlled substance, a class C felony, and not guilty of producing a controlled substance after a bench trial. He was sentenced to three years in the Missouri Department of Corrections with drug treatment and a 120-day call-back pursuant to Section 559.115. We find no error and affirm.
*736We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25.

. All statutory references are to RSMo 2000 unless otherwise indicated.